Citation Nr: 1522634	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO. 10-36 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a skin condition to include eczema and tinea pedis, to include as due to herbicide exposure.

2. Entitlement to service connection for onychomycosis, to include as due to exposure to herbicides and also as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a March 2013 hearing before the undersigned Veteran's Law Judge (VLJ) held at the RO.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for onychomycosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had service within the borders of the Republic of Vietnam.

2. The most probative and competent evidence is against finding that the Veteran's claimed skin conditions were caused or otherwise related to service or presumed exposure to herbicides.





CONCLUSION OF LAW

The criteria for service connection for a skin condition, to include eczema and tinea pedis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

The Veteran's claim was previously remanded by the Board in March 2014 to obtain outstanding VA treatment records and to provide the Veteran with a VA examination for his skin condition.  Review of the claims file reflects that outstanding VA treatment records were associated with the claims file.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, a VA examination was conducted in February 2015 in connection with the Veteran's claim.  Review of the February 2015 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's May 2011 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).

The Veteran also testified at a March 2013 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the Veterans of Foreign Wars of the United States.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and etiology of the Veteran's skin conditions.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection - Diabetes

In various written statements the Veteran contends that he is entitled to service connection for his eczema and tinea pedis based upon exposure to herbicides during service.  Specifically, the Veteran asserts that he was exposed to Agent Orange, a tactical herbicide, while serving in the Republic of Vietnam.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.

Service connection may also be established with certain chronic diseases, including diabetes mellitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2014).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2014).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a veteran who never went ashore from the ship on which he served in Vietnam coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure and service in Vietnam will not be presumed based upon the veteran's receipt of a Vietnam Service Medal).

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

Preliminarily, the Board observes that private treatment records from October 2009 reflect a diagnosis of diabetes mellitus.  As such, the Board finds the Veteran has established a present disability for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, diabetes mellitus is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.

With regard to in-service exposure to herbicides, the Veteran has stated that he was exposed to herbicides while serving in Vietnam.  Review of the Veteran's service personnel records reflects that he served approximately 10 months in Vietnam between 1966 and 1968.  As such, the Board finds that the Veteran was presumptively exposed to herbicides.

The Veteran's VA treatment records and the February 2015 examination report reflect that he has a current diagnosis of tinea pedis and eczema.  However, these two skin conditions are not presumptively caused by exposure to herbicides.  38 C.F.R. § 3.309.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's skin conditions.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).

As discussed, the Veteran has been diagnosed with eczema and tinea pedis.  However, the evidence does not support a finding that these conditions were caused by or are otherwise related to his military service, to include exposure to herbicides.  Review of the Veteran's service treatment records are negative for complaints or treatment for eczema or tinea pedis.  Further, a December 1968 report of medical examination notes a prior salmonella infection but no instances of eczema or tinea pedis.  Further, on a contemporaneous report of medical history the Veteran denied a history of skin diseases, although he did endorse a history of mumps, hay fever, broken bones, and motion sickness.  The Veteran also testified that while he experienced his skin conditions since service, he did not seek medical attention until 1997.  The earliest medical evidence of record shows that the Veteran was first diagnosed with eczema in 2009, more than four decades after separation.

Moreover, the Board finds the February 2015 examiner's opinion to be highly probative.  The examiner evaluated the Veteran and reviewed the entire record prior to rendering an opinion.  With regard to eczema, the examiner noted that the Veteran had a history of hay fever.  According the to the examiner, people with hay fever are also more inclined to experience eczema.  The examiner also noted that the Veteran's service treatment records were negative for skin rashes and that he denied skin or foot problems at separation.  Based on this, the examiner concluded that it was less likely as not that the Veteran's eczema was due to service or exposure to Agent Orange.  The examiner also opined that the Veteran's tinea pedis was less likely than not due to service or Agent Orange exposure, as tinea pedis is caused by a fungal infection.  Again the examiner noted no in-service instances of treatment or complaints of tinea pedis.

The Veteran has testified that he has experienced tinea pedis and bouts of eczema since service.  His wife also testified that he has experienced skin rashes since 1976.  The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran and his wife are therefore competent to describe observable symptoms such as skin rashes.  However, they have not demonstrated that they have the required medical expertise to render a complex medical opinion concerning the etiology of a skin condition.  Further, the Board does not find the Veteran's reports of in-service symptoms to be credible.  As described, the Veteran's STRs are negative for treatment for, or complaints of a skin condition.  Additionally, while the Veteran reported a history of medical ailments such as hay fever, mumps, and broken bones, he denied a history of skin diseases or foot problems on the 1968 report of medical history.  The Board also finds it unlikely that the Veteran would have waited nearly 30 years to seek VA treatment for his conditions.

In sum, the evidence weighs against a finding that the Veteran's eczema and tinea pedis is related to service, to include exposure to herbicides.  As described, the competent and probative medical evidence reflects that the conditions are not the result of service or exposure to herbicides.  Further, the Veteran denied experiencing any skin conditions on his December 1968 report of medical history and his service treatment records do not reflect any treatment for the claimed conditions.  As such, the Veteran's claim for service connection for eczema and tinea pedis must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for a skin condition to include eczema and tinea pedis, to include as due to herbicide exposure, is denied.


REMAND

After review of the claims file, the Board finds that additional development is required prior to adjudication of the Veteran's remaining claim.

In the March 2014 remand, the Board requested that an opinion be provided regarding whether the Veteran's claimed onychomycosis was caused or aggravated by diabetes mellitus.  The February 2015 VA examination indicated that there was no diagnosis of onychomycosis at any point during the claim period.   However, a February 2012 VA examination did indicate such a diagnosis.  Therefore the February 2015 VA examination and opinion is inadequate because it is based on an inaccurate factual premise.

Accordingly, the claim is REMANDED for the following action:

1. Obtain a medical opinion from an appropriate VA clinician regarding the etiology of the Veteran's claimed onychomycosis.  The claims file, including a copy of this remand, must be provided to the examiner.  If an examination is deemed necessary by the examiner, one should be scheduled.  The examiner should address whether the onychomycosis diagnosed in 2102.  After review of the claims file, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's onychomycosis was caused or aggravated by his service-connected diabetes mellitus.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

All opinions rendered must be accompanied by adequate rationale.

2. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.

3. Thereafter, the AMC/RO should re-adjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).







____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


